Citation Nr: 1812579	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for sacroiliitis and degenerative joint and disc disease of the lumbosacral spine with history of lumbosacral strain.


REPRESENTATION

Veteran represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1999 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an April 2017 decision, the Board remanded the appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his low back disability.  The Board finds that further development is required before this claim may be decided.

I.  New Examination

When the Secretary undertakes to provide a veteran with a VA medical examination or opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA joints examination that fails to take into account the factors listed in §§ 4.40 and 4.45, including those experienced during flare-ups or on repeated use over time, is inadequate for evaluation purposes.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  For an examination not conducted during a flare-up or after repeated use over time to comply with DeLuca, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veteran, and offer an opinion based on an estimate derived from information procured from relevant sources, including the lay statements of the veteran.  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  The examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss.  DeLuca, 8 Vet. App. at 206.  When an examiner states that he or she cannot offer an opinion without resort to speculation, that opinion is adequate only when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, 29 Vet. App. at 36 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

The Veteran underwent VA examinations in November 2011 and September 2017.  During both examinations, the Veteran reported experiencing flares of pain.  At the November 2011 examination, he described functional impairment during flares as being unable to lift any object greater than 35 lbs. and reduced endurance for forward bending and prolonged sitting.  The Veteran did not describe the duration or frequency of his flares or whether they cause limitation of motion.  The examiner did not provide an opinion on functional loss, as required by DeLuca.  At the September 2017 VA examination, the Veteran described flares as a burning sensation down his lower back and reported that when it flares his function is limited and he may have to take off of work or have someone else do his work.  The examiner opined, generally, that an opinion on functional loss during flares or on repeated use over time could not be provided without resort to mere speculation because the Veteran was not being observed under such conditions.  The examiner's opinion is in violation of Sharp.  The Board notes that the evidence of record does not otherwise allow for a fully informed decision as to whether functional loss may cause additional limitation of motion beyond that found on objective testing.

Accordingly, remand is required to schedule a new VA examination.  38 C.F.R. § 4.2 (2017).  On remand, the examiner should provide an adequate opinion on functional loss, as required by DeLuca.  Given the length of the appeal period, a retrospective opinion on functional loss should be provided as well.  See Sharp, 29 Vet. App. at 35 (explaining that "the Court's case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans"); see also Chotta v. Peake, 22 Vet.App. 80, 85 (2008) (holding that the duty to assist may include obtaining a retrospective medical opinion to fill in gaps in the medical evidence of record).

II.  Missing Records

The Board notes that the Veteran has undergone private treatment for his back disability.  A review of his VA treatment records shows some of these private records were submitted to his treating VA physicians and scanned into the medical records depository; however, they are not associated with the claims file or available for review by the Board.  See, e.g., VA treatment records (1/22/2015, 4/14/2015).  On remand, copies of these treatment records should be uploaded to the Veteran's claims file.  

During the September 2017 VA examination, the Veteran reported that he was seeing a new private doctor at "[N]ational [S]pine and [P]ain," Dr. Y.  On remand, the Veteran should be asked to identify all sources of non-VA treatment and provide, or authorize VA to obtain, all non-duplicative private treatment records, to include treatment by Dr. Y.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of non-VA treatment and provide, or authorize VA to obtain, all non-duplicative private treatment records, to include treatment by Dr. Y. at National Spine and Pain.  38 C.F.R. § 3.159(c)(1).  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the claims file must be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

IF THE VETERAN FAILS TO REPORT FOR THE EXAMINATION, THE OPINIONS ON FUNCTIONAL LOSS REQUESTED BELOW SHOULD STILL BE PROVIDED BASED ON A REVIEW OF THE EVIDENCE OF RECORD.

Testing Joints

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

Opinions on Functional Loss

The examiner is asked to express two opinions concerning functional loss.  One opinion should consider the Veteran's current functional loss.  The second opinion should be a retrospective opinion considering functional loss dating back to August 30, 2010.  

In providing these opinions, the examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

The examiner should note that the Veteran did report experiencing flare-ups during VA examinations from November 2011 and September 2017.

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  This is especially necessary for the retrospective opinion.  To be clear, for that opinion, the Veteran should be asked to give a retrospective lay description of such characteristics and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why that is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based on the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

A complete rationale must be provided for all opinions expressed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




